Title: Thomas Jefferson to John Barnes, 18 September 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Sep. 18. 13.
          I have just recieved a letter of Dec. 1. from Genl Kosciuszko, in which he says ‘I have recieved a bill of exchange of 5500 francs from mr Barnes, and I have been punctually paid by the house of mr Morton.
			 I pray you to continue to remit to me my interest thro’ the same channel; if mr Morton will have the goodness to permit it’
          This putting out of all doubt the preferable channel of remittance, will enable you to adopt the same means without further delay. ever affectionately Yours
          Th:
            Jefferson
        